DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	Claims 1-11, 14-22 and 24 are pending in the instant application. Claims 12-13 and 23 are canceled. Claims 1-11 are withdrawn for being directed towards a non-elected invention. Claim 24 is new. Claims 14-22 and 24 are under examination. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-22 in the reply filed on April 7, 2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022. 

Priority
	This application is a 371 of PCT/US2018/048802 filed on August 30, 2018 which claims priority to US provisional application 62/553,205 filed on September 1, 2017. 

Information Disclosure Statement
	The information disclosure statements filed on June 24, 2020; February 26, 2021; August 12, 2021; November 25, 2021; and April 3, 2022 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures 1-10 are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The use of the terms Triton-X™, Igepal® CA-630, and Nonidet P-40™, which are trade names or marks used in commerce, has been noted in this application, for example on page 18, paragraph [0078]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 14 and 16 are objected to because of grammatical informalities. 
Claim 14 is objected to because of singular plural disagreement in the limitation “a biorecognition molecules” in step (c) line 2. Applicant is advised to amend this limitation to recite “a biorecognition molecule”. 
Claim 14 is objected to because of singular plural disagreement in the limitation “cariogenic bacteria is bound” in step (c) line 3. Applicant is advised to amend this limitation to recite “cariogenic bacteria are bound”. 
Claim 16 is objected to because the acronym TCA is not defined at first occurrence in the claim.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites “said cariogenic bacteria” in step (a). The recitation that the method is “of semi-quantitatively detecting a risk of a dental disease or condition associated with cariogenic bacteria in a subject” in the preamble is interpreted as a recitation of intended use. There is insufficient antecedent basis for the limitation of “said cariogenic bacteria” in step (b) of the claim. 
Claim 14 recites “passing a solution containing said cariogenic bacteria from step (a)” in step (b), line 1. However step (a) recites “a saliva specimen”, which can be interpreted as a specific type of solution. It is unclear whether the solution of step (b) is an additional solution or if the solution is referring to the saliva specimen as recited in step (a). It is further unclear whether the limitation “containing said bacteria” requires that the solution must contain bacteria, or if the solution could but may not necessarily contain bacteria, making it unclear where the metes and bounds are of the invention in the instant application. Therefore this claim is indefinite due to the lack of clarity as to what solution is claimed and whether bacteria is necessarily required to be present in the solution. 
Claim 14 recites “a testing module comprising a membrane covered with a control line and one or more test lines” in step (d), lines 1-2. Claim 14 also recites “a conjugate pad comprising labeled biorecognition molecules” in step (c), lines 1-2. It is unclear whether the conjugate pad is the testing module, or if there is a separate testing module required which interacts with the conjugate pad, making it difficult to determine the metes and bounds of the invention in the instant application. Therefore this claim is indefinite for lack of clarity as to whether there is a separate testing module required to detect the bacteria-biorecognition molecule complex. 
Claim 20 recites the limitation “wherein said salts are selected from the group consisting of … and an anion of phosphate, sulphate, nitrate, chloride or hydrogen carbonate, NaCl, Na3PO4, K3PO4, Na2SO4, potassium citrate …”. It is unclear whether the list of anions ends after hydrogen carbonate or if it is intended to include the listing of molecules through ammonium acetate, making it unclear what the metes and bounds are of the claimed invention. Therefore this claim is indefinite due to the lack of clarity as to which molecules are being identified as anion salts. 
Claim 21 contains the trademarks/trade names Triton-X™, Igepal® CA-630, and Nonidet P-40™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify types of nonionic surfactants and detergents and, accordingly, the identification is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 17-22 and 24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/041030 to Kamei et al., published on March 9, 2017 with a priority date of September 4, 2015. 
Regarding claim 14, Kamei teaches a method of detecting and/or quantifying a bacterium in a sample (description , paragraph [0076]). Kamei teaches that the sample is an oral fluid sample (i.e. a saliva specimen) (description, paragraph [0084]). Kamei teaches using a swab or collection pad to soak up oral fluid, and that this collection pad can act as a filter (i.e. purifying unit) to remove food debris, contaminants, or mucus that may affect downstream concentration and detection steps (i.e. removing interfering molecules) (description, paragraph [0188]). Kamei teaches applying the sample (i.e. a solution containing said cariogenic bacteria) to a device comprising a lateral flow assay, wherein the LFA (i.e. concentrating module) comprises a porous matrix that is configured to receive and/or contain an ATPS or components thereof (description, paragraph [0010]). Kamei further teaches that the ATPS concentrates a target microorganism as the sample flows through the LFA (i.e. concentrated solution) (description, paragraph [0125]). , Kamei teaches that the ATPS and LFA were incorporated into a single paper-based diagnostic device used to detect Streptococcus mutans (S. mutans), which is the dominant bacterium that could lead to dental caries (cavities) (description, paragraph [0205]).  Kamei teaches that the LFA comprises a conjugate pad, a test line comprising an antibody (i.e. biorecognition molecule) that binds said bacterium (i.e. forming a complex), a control line comprising a secondary antibody, optionally an absorbent pad, and optionally a sample pad (description, paragraph [0011]).  
Regarding claim 17 the embodiment where the cariogenic bacteria is Streptococcus mutans (SM) is discussed above.  
	Regarding claim 18, Kamei further teaches a polypropylene glycol (PPG) (i.e. polymers) and potassium phosphate salt (i.e. salts) ATPS was used to concentrate Streptococcus mutans (S. mutans) (description, paragraph [0105]). 
	Regarding claim 19, the embodiment where the polymer is polypropylene glycol is discussed above. 
	Regarding claim 20, the embodiment where the salt is potassium phosphate is discussed above. 
	Regarding claim 21, Kamei further teaches that the ATPS solution comprises a micellar/surfactant solution (description, paragraph [0030]). Kamei teaches the surfactant comprises a non-ionic surfactant that has a hydrophilic polyethylene oxide chain and an aromatic hydrocarbon lipophilic or hydrophobic group {e.g. a Triton-X surfactant} (description, paragraph [0035]). 
	Regarding claim 22, the claim limitation of “as low as 104 CFU/mL” is being interpreted to mean “greater than or equal to 104 CFU/mL”. Kamei teaches the detection of an analyte (e.g. a bacterium) at a concentration of less than 1 x 106 CFU/mL (i.e. as low as 104 CFU/mL) (description, paragraph [0068]). 
	Regarding claim 24, the embodiment where one or more test lines are pre-fixed with one or more antibodies that specifically bind with the cariogenic bacteria is discussed above.  
	Thus, the noted instant claims are anticipated by Kamei et al. and are being rejected as being known in the art before the effective filing date of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al., WO 2017/041030 published on March 9, 2017 with a priority date of September 4, 2015 as applied to claims 14, 17-22 and 24 above, and further in view of Jones, US 2011/0263040 published on October 27, 2011.
The teachings of Kamei et al. are discussed above. 
Regarding claim 15, Kamei does not teach wherein said purifying unit comprises a purifying agent that forms a precipitate by reacting with said interfering molecules and said precipitate does not migrate with liquid flow. 
However, Jones teaches methods of reducing matrix effects in protein precipitated bioanalytical samples (abstract). Jones teaches that the sample can be a biological sample such as saliva (description, p. 4, paragraph [0053]). Jones further teaches a support that includes a reservoir to allow precipitation of proteins (i.e. interfering molecules) directly in the device (description, paragraph [0072]). Jones teaches a sorbent capable of binding matrix interfering agents present in the bioanalytical sample to provide retention of the matrix interfering agents (i.e. precipitate does not migrate with liquid flow) while providing elution of the analytes of interest (description, paragraph [0064]). Jones teaches that the device further comprises filtering means for removing precipitated protein particles (description, paragraph [0064]). Jones teaches an embodiment where the treatment used to precipitate proteins includes trichloroacetic acid (i.e. TCA), methanol (i.e. alcohol), or acetone, or combinations thereof (description, paragraph [0104]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sample preparation process taught by Kamei by adding an additional purification step as taught by Jones, because Jones suggests that removing precipitated protein particles reduces the amount of interfering agents and proteins in the bioanalytical sample. One would have been motivated to do so because this further purification step is advantageous in providing cleaner samples for analysis.   
Regarding claim 16, Kamei does not teach wherein said purifying agent is TCA, acetone, or alcohol. 
The embodiment where Jones teaches the use of TCA or methanol as the purifying agent is discussed above. 

Conclusion
No claims are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636